Se

/* - r - i * i - ae =
ee , a i - - 7 : - S ; on OIGIE uy v rAaYe
Sate: ay = : Case t20-CV-05502 POC

eae eee NO POST
Nei YORK NECESS.

 

 

 

 

    

       
 

 

  

Name and Complete Address <a Wy 2OO IF MAIL
a IN TH!

KAT et Aa & os) at JUNI? UNITED $1
(Fb6- 34 Roadunof Kr. P14 KSEE
ZAM 3 C A UL =" nse aa

. ae te Vos uf: saaks a? ae ES
: EE

REET!

EES

 

 

 

 

| BUSINESS REPLY MAIL

FIRST-CLASS MAIL PERMIT NO. 4339 NEW YORK NY
POSTAGE WILL BE PAID BY ADDRESSEE

BOARD OF ELECTIONS - QUEENS
11835 QUEENS BOULEVARD 11TH FLOOR
FOREST HILLS NEW YORK 11375-9823

 

EEE eye PANU pedcee TA fda steady

 

 

OFFICIAL ABSENTEE BALLOT
FOR

        
          

=" =, b p ‘ ELECTION 7 202 D Voter must sign and date the Statement on the reverse side of the envelope.
—— ag a me | rc & EF STARIG Votante debe firmar y fechar la declaracién en el lado inverso del sobre.
==" pec resivence 16494 Maddwop RY Tag. RRs SNE HT ey ERE Le eae gy
=o =, OS: mY OF NEWYORK, coUNTYOF QUEENS THEE SOA SS LRH ASM AVSHD SMS rgsaaro.
=, ==, aaa Woy Sept ela fagfsg COIBTATE a3 wa PICS Stirs fe 1S
=< =~ 3 23 ferecon istrict 1. assematy DISTRICT me bats anne
££ = y
eae tu PARTY ENROLLMENT (IF PRIMARY) JJ? 40 OCP iret
O
=>

aR

PRIGE RR, HR Ro sae ie AEALE St SARS StF. AG st Ry a ER Ob 1 HALA Se ER HE

ho AR 8 BEE He tht REE GRC LARER GE AM | OKEEKLAS, LEAF ORKSATHOREHE EE

AABRER GH RAM EXME MELERALMCANDERAASKS, WE EOR RAL EP UHLEN.
RAG i hE FRB A tae eH WEHA. ERATE PA, MIME REA HS A REN.

= EXO AL Al ASE
HSNO BAS, See 0 S501 SOM SBLICL of Rew bls BAlel SSO) SSUC. AS AGE SBS SS Wao! SSI MICA MAY OF 9Al AT] Sasigy

SSO BDH, PHAPIS W719 se SS THI SG QLOOHSLE, 224 9} HUH, SAH, Fst SAHS Ve HOl BAM SHSUCL. 0] SHWE 4 SE MIMS Seay
OAD Pe SBS) May G9} AUS O| #MIt S277} se SFM 20] Salo! S04 YAUCI.

phe =

June 23, 2020 Primary Election
Queens AD 24 ED 034

3 i
001858

 

  
Case 1:20-cv-05504-AT Document 1-1 Filed 07/17/20 Page 2 of 2

praliininay ‘invalid

 

 

 

 

# ere. ee RR
Hi a5
RECEIVE
QUEENS BOARD OF
| ECTIO
IN THE CITY OF NEWYORK
= AIM :
MOMMY A te 1
OFFICIAL BALLOT, ABSENTEE :
VOTER Se THER, RBM SERA, Yo EA SORAPS cot wD
SANE ae ae DECLARACION DE VOTANTE AUSENTE oe eeaia &. e Poe 2 we x ate Prart aie
Rp ER 1 ith WT QUEENS
I do declare that I a 3 Yo declaro ser un ciudadano(a) de los Estad ol.o Weare cabicra
States, Sao Unidos, que estoy debidamente ete) ee BS © aR AA Rr KRAAR,, Rt ob © 1S BS ajvlo|x} oj 2s OH ee
oe district shown on the reverse side distrito electoral estipuladoenelladoinverso 1224 # tp PEAS ER SR Aue Z| A AA+9] $5 5)9) carat Sale cy, eathy Weranea
of this envelope and I am qualified to vote 4@ este sobre y que estoy calificado(a) para Lae RK, Hh he te he EHP ad = oo. ee ed 17 ats i tial he
Tr 1 Al? fSHlea Seal Afeawsics falas csi

votar en dicho distrito; que voy a ser inca paz de
aparecer en persona en el dia de la eleccién

Para la que se voté en esta papeleta, en el RAK, BATS ZW PTE RI R,
centro de votacidn del distrito electoral en el BUCA L Af AE IE EAR HR 04 HE

que soy un votante calificado, por la razén dada 43; RAUL ELE RH XP HI
€n mi solicitud aqui sometida; que no he rik, RRAEMILETA RA &

in such district; that I will be unable to

“Ppear personally on the day of the election
for which this ballot is voted at the polling

Place of the election district in which I

ama
qualified voter because of the reason given
on my application heretofore submitted: that
1 have not qualified nor do I intend to vote

 RBEARBE A EAM A BG wa <2 aie citucs arret wi;
Wie Sat Stact at co fees cit
anys aR ce fafia af Freioc
chat wae tif wa 4t Dew

RS Ue: Bias wT aieta

Me AA Fe] Ao] a +7} gon:
Atal a] Fo] cy}S Ko] 4A
S}S7t MAU SE oa wae
Vs4] SStov] £3 SY
Geo] 4A ofa ge
Yst4] BSS 744] 1] ch

 

 

that I have not commi calificado ni tengo intenciones de votar en otro j
nor am | under any Sedna “ sitio, que no he cometido ningtin acto nbestoy PERE RRAR AEH - Ciel RE Bows AE, SIA AFI CF
denies me the right to vote, ae impedimento que me niega el derecho Pee vb AE BF EAT aK A EE BIS ASEH Alo] Belo] at Sal Ua Gi Wea Ge we
‘Otar. . . aah ola o] > = AAS A z =
Statement to ng Declaro por este medio, segin mi aA eet Palzt PHA BSA eal seal caret talk Gt, SI BH
the best of my knowledge and » Seguin miconocimiento 465A, Hit Pak FLA $8 FE Yo] Flo] YQaly Ayawol
belief, and I understand that if I make any ¥ creencia, que lo anterior es una declaracidn Aare 22 Fu gyed acs Gig Ger ta gfe 7s, wee Src
maternal Se statement in the foregoing ee Entiendo que si hago cualquier i es er eee Tal GRAS cortices Rafe wrey ae, @
Matetent of absentee voter, | shall be guilty 9°¢!#racién falsa en la siguiente deciaracién de ARGS SS Fata CHICA
ofa misdemeanor, ewity votante ausente, seré culpable por un delito rere
menor,
£- L’ . 4 :
witha ptian —. Mh he (4
=f Or Mart af Vote irma o Marca D Votafite ee el X_
RS KR! ¥H-Ap2] Aly Ee HAl/ Signature and Address of Witness (Required only if voter does nat sign his own name)

‘gre aa Fe ‘J at
nS ee
OS eeteecianteemninm tinier re nn SR Se TT
iT Te a i 7

ee etl

Pil ee ee ol
